DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-23 are pending and have been examined in this application. Claims 1-13, 16-20 and 22, are original. Claims 14, 15 and 21 are amended. Claim 23 is new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: A first side to which the “opposite side” is referencing. As written, it is unclear what “side” is being referenced as the opposite side, since no initial side or structure is previously recited. This claim has been examined as best understood and has been interpreted to indicate that one side of the tank baffle includes at least one receiver. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 9226475 B2) to Castranova.
In regards to claim 1, Castranova anticipates a tank assembly comprising: a main housing (Castranova; 101) enclosing a portion of an inner volume (Castranova; inner volume of 101); an outlet section (Castranova; 107, 108, portion left of any one of baffles 104 in FIG 5) positioned extending from or adjacent one end of the main housing (Castranova; adjacent and extending from leftmost end of 101 in FIG 5), the outlet section including a front cavity (Castranova; portion to the left of any of 104) comprising an outlet volume (Castranova; water contained in portion to the left of any of 104) and an adjacent outlet channel (Castranova; channel at 107); and a removable tank baffle (Castranova; 104’, better seen as 202 in FIG 14A) including at least one channel (Castranova; channel under 104’, and portion 203 under 202 in FIG 14A) and a plurality of baffle apertures (Castranova; 104’ having apertures, apertures 204 in 202 in FIG 14A), wherein the at least one channel is configured to be fluidly coupled to the outlet channel when the removable tank baffle is positioned in the main housing (Castranova; Portion 203 and space under 104’ is fluidly connected to the outlet channel by allowing water to flow through portion 203 and space under 104’ to pass to the outlet channel at 107), and wherein the plurality of baffle apertures are configured to be fluidly coupled to the outlet volume when the removable tank baffle is positioned in the main housing (Castranova; see FIG 5 where the apertures in 104’ and 204 of 202 is fluidly coupled by allowing water to flow into the outlet volume to the left of 104’).  
In regards to claim 2, Castranova anticipates the tank assembly of claim 1, further comprising a removable tank lid (Castranova; Abstract, one or more lids 109) comprising a main body including a front end and a back end (Castranova; main body of 109, either end of 109, see FIG 5).  
In regards to claim 12, Castranova anticipates the tank assembly of claim 1, wherein the outlet section (Castranova; 107, 108, portion left of any one of baffles 104 in FIG 5) comprises a front wall (Castranova; any of other 104) including a slot (Castranova; space under another of 104).  
In regards to claim 13, Castranova anticipates the tank assembly of claim 12, wherein the slot (Castranova; space under another of 104) is fluidly coupled to the outlet volume (Castranova; where water flows freely from under any of 104 to the outlet volume).  
In regards to claim 14, Castranova anticipates the tank assembly of claim 13, wherein the at least one channel (Castranova; portion under 104’, and portion 203 under 202 in FIG 14A) is configured to fluidly couple to the outlet channel (Castranova; at 107) via the slot (Castranova; portion under another of 104) when the tank baffle is positioned in the main housing (Castranova; see FIG 5).  
In regards to claim 15, Castranova teaches a good comprising PHX 332626735v12 33 Attorney Docket No. 131192.010300 Non-Provisional patent applicationa tank housing (Castranova; 101) enclosing an inner volume (Castranova; inner volume of 101), the tank (Castranova; area at 107, 108, left of any of 104 in FIG 5) including an outlet volume (Castranova; portion to the left of any of 104) and outlet channel (Castranova; at 107); and a tank baffle (Castranova; 104, 202, see FIG 14A) including at least one central channel (Castranova; portion 203, space under 104, where it is positioned centrally in the baffle), the tank baffle being configured to be inserted into the tank housing (Castranova; where any of 104 is removable/insertable).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9226475 B2) to Castranova in view of (US 6588371 B2) to Hallock.
In regards to claim 3, Castranova teaches the tank assembly of claim 2, wherein the tank lid (Castranova; 109) comprises an outlet portion extending from the main body at the front end (Castranova; see FIG 5, portion closest to 108, 107).
Castranova fails to teach an upper housing extending from the main body at the back end.  
(Hallock; 84, 85) extending from the main body (Hallock; body of lid 66) at the back end (Hallock; end of lid opposing the water outlet, see FIGs 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank assembly of Castranova such that the lid has an upper housing like the one taught by Hallock. The upper housing is advantageous because it provides an accessible area for external connections to be provided to the tank, such as water inlets, aeration pumps, etc.
In regards to claim 4, Castranova as modified by Hallock teaches the tank assembly of claim 3, wherein the tank lid (Castranova; 109) (Hallock; 66) includes a forward vent extending across a portion of the upper housing towards the front end (Hallock; aspirator assembly 104 which allows air to enter the system, faces the end of the tank where water is drained).  
In regards to claim 5, Castranova as modified by Hallock teach the tank assembly of claim 3, but fail to teach wherein the tank lid includes a rearward vent extending across a portion of the upper housing towards the back end. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the apertures that provide ventilation in Castranova towards the back end of the lid on the upper housing of as modified by Hallock, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. The motivation for doing so would be to provide an elevated vent such that there is more space for air to circulate within the housing.
In regards to claim 6 Castranova teaches the tank assembly of claim 2, but fails to teach wherein the tank lid includes a coupler at the back end that is configured and arranged to couple to a coupler located on an upper edge of a rear side wall of the main housing. PHX 332626735v12 32 Attorney Docket No. 131192.010300 Non-Provisional patent application  
Hallock teaches wherein the tank lid (Hallock; 66) includes a coupler (Hallock; 80, 82) at the back end (Hallock; either end of housing) that is configured and arranged to couple to a (Hallock; 68) located on an upper edge of a rear side wall of the main housing (Hallock; see FIG 5 where 80, 82, 68 couple to fasten the lid).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank assembly of Castranova such that the lid has a coupler to couple to a second coupler of the main housing as taught by Hallock. The couplers allow for the lid to remain fastened and prevent it from being unintentionally moved. PHX 332626735v12 32 Attorney Docket No. 131192.010300 Non-Provisional patent application  
In regards to claim 7, Castranova teaches the tank assembly of claim 2, but doesn’t explicitly teach wherein the tank lid includes an inner skirt extending at least partially around the main body, the inner skirt being at least partially within the inner volume when the tank lid is coupled to the main housing.
Hallock teaches wherein the tank lid (Hallock; 66) includes an inner skirt (Hallock; 82) extending at least partially around the main body (Hallock; 82 can be continuous around periphery of 66, Col 9 lines 63-65), the inner skirt being at least partially within the inner volume when the tank lid is coupled to the main housing (Hallock; see FIG 5, where 82 is inside the inner volume of the housing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Castranova such that it has an inner skirt as taught by Hallock. The inner skirt is advantageous because it provides a firm grip on the tank, ensuring the lid will remain fastened and prevent it from being unintentionally moved.

Claims 8-11, 16-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9226475 B2) to Castranova in view of (US 7927483 B2) to Huehn. 
In regards to claim 8 Castranova teaches the tank assembly of claim 1, but fails to teach it further comprising at least one removable filter configured to be inserted at least partially into the main housing forming at least a filtered volume and a fluidly coupled main volume.
(Huehn; 14) configured to be inserted at least partially into the main housing (Huehn; 22) forming at least a filtered volume (Huehn; 30) and a fluidly coupled main volume (Huehn; 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a filter for the tank of Castranova as taught by Huehn. The filter can clean the water of debris and buildup of minerals that could be harmful to the fish.
In regards to claim 9, Castranova as modified by Huehn teach the tank assembly of claim 8, Huehn further teaches wherein the main housing includes at least one guide (Huehn; rib 48, 78, 80), wherein the at least one removable filter (Huehn; 14) is configured to be inserted into the at least one guide (Huehn; rib 48, between portions 78, 80).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a guide for the tank of Castranova as taught by Huehn. The guide would be advantageous to ensure the filter is inserted at the proper place by a user.
In regards to claim 10, Castranova teaches the tank assembly of claim 1, but fails to teach wherein the main housing includes one or more notches positioned at an inner end of a front side wall on one side.  
Huehn teaches the main housing includes one or more notches (Huehn; one of 98) positioned at an inner end of a front side wall on one side (Huehn; right or left side of 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one notch as taught by Huehn on the housing of Castranova. The notches provide a place to position and fasten removable pieces of the assembly such as the filter or a baffle.
In regards to claim 11, Castranova as modified by Huehn teaches the tank assembly of claim 10, Huehn further teaches wherein the main housing includes one or more extensions (Huehn; other of 98) positioned at the inner end of the front side wall on an opposite side (Huehn; other of right or left side of 42), wherein the one or more notches, and the one or (Huehn; either of 98 used to secure the filter, Castranova as modified by Huehn would utilize the notches/extensions to secure the tank baffle 104).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank assembly of Castranova such that it has notches and extensions in order to fasten the filter. The notches and extensions are advantageous because they help secure the baffle in place.
In regards to claim 16, Castranova teaches the good of claim 15, but fails to teach it further comprising at least one removable filter configured to be inserted at least partially into guides of the tank housing.  	
Huehn teaches at least one removable filter (Huehn; 14) configured to be inserted at least partially into guides (Huehn; rib 48, between portions 78, 80) of the tank housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Castranova such that it has a filter and guides to hold the filter as taught by Huehn. The filter can clean the water of debris and buildup of minerals that could be harmful to the fish, and the guides can provide a secure grip on the filter such that it doesn’t move out of place.
In regards to claim 17, Castranova as modified by Huehn teaches the good of claim 16, wherein the at least one central channel (Castranova; portion 203, space under 104’) is configured and arranged to be fluidly coupled to the outlet channel (Castranova; 107, where water can flow freely from the central channel to the outlet channel) of the outlet section (Castranova; 107, 108, to the left of 104’) when the tank baffle is positioned in the tank housing (Castranova; see FIG 5).  
In regards to claim 18 Castranova in view of Huehn teach the good of claim 17, wherein the fluid coupling is achieved via a slot (Castranova; space under 104’) in a front wall (Castranova; 104’) of the outlet section (Castranova; portion to the left of 104’)
In regards to claim 19, Castranova in view of Huehn teach the good of claim 16, further comprising a tank lid (Castranova; Abstract, 109) comprising a main body (Castranova; body of 109) including a front end and an outlet portion (Castranova; see FIG 5, portion closest to 108, 107) extending from the main body at the front end (Castranova; see FIG 5).  
In regards to claim 21, Castranova as modified by Huehn teach the good of claim 17, Huehn teaches wherein the tank baffle includes at least one tab (Huehn; the filter 14 has tabs 70) on one side.
Castranova as modified by Huehn teach the tank baffle (Castranova; 104) has tabs (Huehn; 70) on one side. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank baffle of Castranova such that it has the tabs of Huehn. The tabs provide for a way to secure the baffle to the tank.
In regards to claim 22 Castranova as modified by Huehn teach the good of claim 21, and Huehn further teaches wherein the tank housing includes one or more notches (Huehn; one of 98) positioned at an inner end of a front side wall on one side (Huehn; either right or left side of 42) and one or more extensions (Huehn; other of 98) positioned at the inner end of the front side wall on an opposite side (Huehn; other of right or left side of 42), wherein the one or more notches, and the one or more extensions are configured to couple, secure, and/or at least partially retain the tank baffle (Huehn; retains/secures the filter, Castranova teaches the baffle), and wherein when the tank baffle is at least partially positioned in the tank housing (Huehn; FIG 6), the at least one of the tab is configured and arranged to couple to or be PHX 332626735v12 34 Attorney Docket No. 131192.010300 Non-Provisional patent applicationpositioned into at least one of the notches (Huehn; see FIG 6), and/or at least one of the extensions of the tank housing can be positioned into at least one receiver of the tank baffle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank and baffle of Castranova to have the 
In regards to claim 23, Castranova as modified by Huehn teach the good of claim 17. Castranova fails to teach wherein an opposite side includes at least one receiver.
Huehn teaches wherein an opposite side (Huehn; see FIG 3, the leftmost side of 14) includes at least one receiver (Huehn; ridge on leftmost side of 14 which receives rib 48, seen in the cross section of FIG 3, at the bottom of 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank baffle of Castranova such that it has a receiver which may be used to receive ribs of the tank as taught by Huehn. This modification would be advantageous because the receiver provides better stabilization for the baffle.
 

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9226475 B2) to Castranova in view of (US 7927483 B2) to Huehn as applied to claim 19 above, in further view of (US 6588371 B2) to Hallock. 
In regards to claim 20, Castranova as modified by Huehn teach the good of claim 19, but fail to teach wherein the tank lid includes an upper housing extending from the main body at a back end of the tank lid opposite the front end.
Hallock teaches wherein the tank lid (Hallock; 66) includes an upper housing (Hallock; 84, 85) extending from the main body at a back end of the tank lid opposite the front end (Hallock; end of lid opposing the water outlet, see FIGs 4 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tank assembly of Castranova as modified by Huehn such that the lid has an upper housing like the one taught by Hallock. The upper housing is .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argues that, “The configuration of Castranova’s tank is entirely different than the claimed tank assembly. Castranova, as illustrated above, discloses a tank with 12 vertical, lid covered compartments, that each end with a downspout channel for draining water. Applicant submits that this fails to teach, inter alia, an outlet section positioned extending from or adjacent one end of the main housing, the outlet section (item 30d of FIG 1 and 1g of FIG 2) including a front cavity comprising an outlet volume and an adjacent outlet channel, as claimed, and provided below in a non-limiting example embodiment of FIGs 1-2. … The configuration and functionality of the claimed outlet section is not taught, suggested, or contemplated by the configuration of Castranova’s 12 compartments. Therefore, Applicant submits for this reason alone, Castranova is an improper reference.”
Examiner respectfully disagrees, the interpretation of Castranova still teaches this. Castranova is not an improper reference since it teaches the structure as claimed and therefore can perform the same basic function as the elements recited in the claims. See the rejections above.

Applicant argues that, “Castranova fails to teach, inter alia, a removable tank baffle including at least one channel and a plurality of baffle apertures, wherein the at least one channel is configured to be fluidly coupled to the outlet channel when the removable tank baffle is positioned in the main housing, and wherein the plurality of baffle apertures are configured to be fluidly coupled to the outlet volume when the removable tank baffle is positioned in the main housing. See e.g., FIG 3 and paragraphs 0081-0086 of the instant application that illustrate the distinct configuration of the removable tank baffle (40) … Castranova’s dividers also do not include at least one channel and a plurality of baffle apertures. Castranova’s lids have feeding holes; however these holes are not in the baffle, they are in the lid, which is distinctly different from the claims.”
Examiner respectfully disagrees, because as stated earlier, Castranova still teaches these limitations, and the structure of Castranova has been mapped, which is equivalent to the claimed language in the claims. Despite there being a different name for the structures recited in Castranova, these structures are substantially equivalent and perform the same functions as recited in the claims. Additionally, the holes of the baffle were not equated to holes in the lid for feeding, and instead divider 202 was referenced, which has apertures 204.

Applicant argues that, “Castranova fails to teach that the at least one channel is configured to be fluidly coupled to the outlet channel when the removable tank baffle is positioned in the main housing, and where the plurality of baffle apertures are configured to be fluidly coupled to the outlet volume when the removable tank baffle is positioned in the main housing. Applicant submits that Castranova is silent as to such configuration and functionality.”
Examiner respectfully disagrees, because as stated earlier, Castranova still teaches these limitations, and the structure of Castranova has been mapped, which is equivalent to the claimed language in the claims. Despite there being a different name for the structures recited in Castranova, these structures are substantially equivalent and perform the same functions as recited in the claims.

Applicant also points out that claims 21 and 22 “were not properly rejected”, however Examiner respectfully disagrees. Claims 21 and 22 were indicated as rejected on PTOL-326, and were rejected in paragraphs 30 and 31 of the Non-Final Office Action with mapping to relevant structure. The grounds of rejection for these claims have not changed and therefore the action is made final.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642